                                         United States District Court
                                        NORTHERN DISTRICT OF CALIFORNIA
                                             OAKLAND DIVISION                                                h ^8/0
       United States of America,

                        Plaintiff,                           STIPULATED ORDER EXCLUDING TIME
                   V.                                        UNDER THE SPEEDY TRIAL ACT



                        Defendant(s).

For the reasons stated by th^arties on the record on    10    ""2^   /
                                                                     ^ ^ f ,the court excludes time under the Speedy
Trial Act from ^         /^ ^        to 1( 1 '^j t^ 'and finds that the ends ofjustice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See\SV.S.C.§
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):

              Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
              See 18U.S.C. § 3161(h)(7)(B)(i).

              The case is so unusual or so complex, due to [check applicable reasons]          the number of
              defendants,          the nature of the prosecution, or       the existence of novel questions offact
              or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
              itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

              Failure to grant a continuance would deny the defendant reasonable timei to obtain counsel,
              taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

              Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
              counsel's other scheduled case commitments, taking into account the exercise of due diligence.
              See 18 U.S.C. § 3161(h)(7)(B)(iv).                                           !

       4^     Failure to grant a continuance would unreasonably deny the defendant the reasonable time
              necessary for effective preparation, taking into account the exercise of dqe diligence.
              See 18 U.S.C. § 3161(h)(7)(B)(iv).

              With the consent of the defendant, and taking into account the public interest in the prompt
              disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
              paragraph and — based on the parties' showing of good cause — finds good cause for extending
              the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
              extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
              exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

       IT IS SO ORDERED.


       DATED:
                                                                     NNAM.RYU
                                                             United States Magistrate Judge


       STIPULATED:
                                        efendant                      ant United States Attbmey


                                                                                                      V. 1/10/2019
